Citation Nr: 1137467	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision on behalf of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Tinnitus is shown to have developed as a result of traumatic noise exposure during active service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an August 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the October 2007 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record included service treatment records, VA treatment and examination reports, private treatment and examination reports, and the Veteran's statements and testimony in support of his claim.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.


Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of tinnitus.  Records show the Veteran's duties included training and participation in military law enforcement and small arms weaponry.  The Veteran provided copies of documents showing he participated in security police marksmanship competitions during active service as a member of the pistol/rifle team.  

A June 2007 private medical opinion from B.D.S., Au.D., CCC-A, noted that the Veteran reported a long history of high intensity noise exposure from the military including having been on a rifle and pistol team.  He complained of hearing loss and tinnitus.  An audiology report was provided which was noted to show a high frequency sensorineural hearing loss.  It was further noted that this loss may be associated with high intensity noise exposure.  

VA audiology examination in March 2008 revealed normal hearing bilaterally in the frequency ranges from 500 to 4000 Hertz and a mild hearing loss at 8000 Hertz.  The examiner noted that the hearing thresholds for disability under VA regulations were not met.  It was also noted that tinnitus was reported as constant in both ears, but that as service treatment records revealed normal hearing at separation without documentation of tinnitus in the record it was less likely caused by or the result of military noise exposure.  

A July 2008 private medical opinion from R.B.M., M.S., M.P.H., a clinical audiologist, found it was more likely than not that the Veteran's bilateral tinnitus resulted from his military noise exposure without the benefit of hearing protection.  It was noted that the Veteran's primary military duty was with security forces and that he was involved in shooting various weapon systems.  He also reported he worked on and around the flight line, which exposed him to aircraft noise, and that he was exposed to explosive charges during security training exercises.  The examiner noted that test results revealed a mild bilateral sensorineural hearing loss.  

At his personal hearing in June 2011 the Veteran testified that he was exposed to weapons noise during active service without hearing protection and that he experienced periodic tinnitus during service without seeking medical treatment.  He reported he had worked as a residential letter carrier after service and was not exposed to any loud noises.  

Based upon the evidence of record, the Board finds the Veteran's tinnitus is shown to have developed as a result of traumatic noise exposure during active service.  His statements as to noise exposure during active service are consistent with his military training and duties.  His exposure to acoustic trauma during active service is conceded.  The Veteran is competent to give evidence about symptoms of tinnitus or ringing in the ears he experienced.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although the March 2008 VA examiner found that tinnitus was not likely related to service, the Board finds the July 2008 private audiologist's opinion is persuasive.  It is significant to note that the March 2008 VA examiner stated there were no documents indicative of tinnitus during active service, but did not address the Veteran's credible report of noise exposure in service and complaints of a continuity of symptomatology after service.  The July 2008 private audiologist's opinion is shown to have been provided based upon a review of the Veteran's credible report of history and a thorough examination.  Therefore, the Board finds service connection for tinnitus is warranted


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


